Citation Nr: 1627146	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for sclerosing cholangitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for non-alcoholic cirrhosis of the liver (herein cirrhosis), to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (herein neuropathy), to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1983.  The Veteran died in September 2011 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).   See October 2012 Substitution Memo, October 2012 Letter to Appellant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Philadelphia, Pennsylvania certified these claims to the Board.  The Board remanded these claims in March 2015 to afford the appellant a Board hearing.  The appellant testified at a January 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  A transcript of the hearing is of record.

The Board notes that at the January 2016 Board hearing the VLJ granted a 90 day extension to allow submission of additional evidence.  In an April 11, 2016 statement, the appellant's representative referenced that he had "been in correspondence with [Dr. C.B.], and had hoped to hear from him by now; however, I still do not have his opinion.  Would it be possible to obtain an additional three weeks of time to provide this evidence?"  While no specific response was supplied by the Board regarding this request, at the time of this Board action it has been more than three weeks (in fact, over 10 weeks) since the April 2016 extension request and therefore the Board finds that there is no prejudice in the Board's action at this time, as the appellant and her representative received the requested time prior to any Board action.     

The Board also notes that a March 2016 Statement of the Case (SOC) addressed the issue of entitlement to service connection for cause of the Veteran's death and that the appellant perfected an appeal as to this issue by filing a VA Form 9 in May 2016.  While the appeal for this issue has been perfected, such appeal has not yet been certified to the Board and the Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ is still taking action on this issue.  In addition, a June 2016 letter from the RO to the appellant referenced receiving the May 2016 VA Form 9 and stated that the appeal "is still being reviewed by the Decision Review Officer before it can be sent to the" Board.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sclerosing cholangitis and neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's ulcerative colitis was not manifest during service and is not related to service, to include herbicide exposure.  

2.  The Veteran's cirrhosis first manifested more than one year after service and was not related to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Cirrhosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist an appellant in the claims process.

The Veteran was provided with adequate notice in a February 2009 letter, prior to the July 2009 rating decision on appeal.  As noted above, the appellant was accepted as a valid substitute and an October 2012 letter informed her of such and provided information regarding substitution generally.  

The duty to assist includes assisting the appellant in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs) and private medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.   In this case, the Veteran was not afforded VA examinations and no VA opinions were obtained with respect to the ulcerative colitis and cirrhosis claims.  The Board, however, finds that no VA examination or opinion is necessary for these claims, which will be discussed further below.    

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ clarified the current appellate issues at the beginning of the hearing, discussed potential evidentiary defects and suggested evidence that would support the claims on appeal.  In addition, the VLJ held the record open for 90 days to provide the opportunity to submit additional evidence.  The actions of the VLJ supplemented the VCAA (Veterans Claims Assistance Act of 2000) and complied with 38 C.F.R. § 3.103(c) (2015).  Moreover, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice in the conduct of the Board hearing been identified.

The Board acknowledges that the February 2013 VA Form 9 stated that the AOJ "failed to comply with the VCAA," that the AOJ "did not advise [the Veteran] of additional evidence he might require or conduct appropriate medical examinations" and that the AOJ "denied [the Veteran's] claim would obtaining a medical opinion to contradict or disprove claimant's evidence."  As noted above, the Veteran was provided with adequate notice in a February 2009 letter and the Board has found that no VA examination or opinion is necessary for these claims, which will be discussed further below.  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The AOJ has previously conceded, based on personnel records, that the Veteran served in Vietnam and therefore his exposure to herbicides is presumed.  See October 2012 SOC.  In the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2015).

If a chronic disease, including cirrhosis of the liver, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2015).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

III.  Analysis

The Veteran filed a claim in January 2009 for entitlement to service connection for ulcerative colitis and cirrhosis.  The Veteran reported being exposed to Agent Orange or other herbicides in Vietnam and referenced that his claimed disabilities were related to such exposure.  The Veteran left blank a box asking when his disabilities began.
The Veteran's STRs were silent as to any stomach or liver disabilities.  A March 1983 retirement examination report noted that the Veteran's abdomen and viscera were normal upon clinical evaluation and noted no relevant defects or diagnoses.  On an accompanying Report of Medical History form, the Veteran reported being in excellent health and denied ever having or having now stomach, liver or intestinal trouble.

Private medical records referenced diagnoses of ulcerative colitis and cirrhosis.  For example, a February 2009 treatment note from Dr. R.O. referenced the Veteran as having "biliary cirrhosis" and also having "underlying colitis."  An April 2003 treatment note from Dr. G.H. referenced the Veteran as having ulcerative colitis for 2.5 years and that ulcerative colitis was diagnosed in 2000.   

The February 2009 treatment note from Dr. R.O stated that the Veteran "will call me if he has problems associated with cholangitis clinically in the interim.  There is a distinct possibility that this is a service-connected issue, since he handled Agent Orange and had exposure in Vietnam; I will do a medline review of same."  A November 2010 document from Dr. R.O. referenced sclerosing cholangitis and included a check mark next to a paragraph that stated partly that "[i]t is my opinion that this condition could have as likely as not been caused or aggravated by the [V]eteran's active duty service time."  These statements relating the Veteran's cholangitis to service, to include as due to herbicide exposure, did not address whether ulcerative colitis or cirrhosis were related to the Veteran's service, to include as due to herbicide exposure.

At the January 2016 Board hearing, the appellant stated that Dr. R.O. "did some intern work for the VA" and that "they were told that it was all just the Agent Orange was just -- the Agent Orange was [not harmful], and he still believes that."  The appellant then stated that Dr. R.O. "therefore had told [the Veteran] that he believed that it -- well, there was a connection."  The appellant then stated that Dr. R.O. "said you have no family history...there's no reason for me not to believe that there is a link, which every doctor he'd ever seen had told him that because he had neuropathy 12 years before he died" and that the Veteran "was handicapped just all of a sudden and he went to Washington University to a, uh, leg specialist there, foot neuropathy, and they also told him that this could be Agent Orange, but they have no guarantee of that."  The appellant then stated that "so when it went into [the Veteran's] gastro system, um, it just had basically eaten up his whole body and he didn't know."  The appellant then stated that Dr. R.O. "will not...he said I have several patients that want me to say that.  I don't want to say that.  I have no way of proving it," in an apparent reference to providing a positive nexus opinion between the Veteran's disabilities and herbicide exposure.  

Upon review of the evidence, the Board concludes that entitlement to service connection for ulcerative colitis or cirrhosis is not warranted.

First, entitlement to service connection is not warranted based on the presumption regarding herbicide exposure.  As noted above, while in the case of a veteran exposed to herbicides, service connection for certain diseases will be presumed, such presumption only applies to the diseases listed in 38 C.F.R. § 3.309(e) (2015).  Ulcerative colitis and cirrhosis are not listed diseases therein and therefore the presumption related to herbicides is not applicable.  

While service connection is not warranted based on presumptive service connection, entitlement to service connection may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted, the Veteran's STRs were silent as to any stomach or liver disabilities and a March 1983 retirement examination report noted that the Veteran's abdomen and viscera were normal upon clinical evaluation and noted no relevant defects or diagnoses and on an accompanying Report of Medical History form, the Veteran reported being in excellent health and denied ever having or having now stomach, liver or intestinal trouble.  Also, the Veteran and appellant have not pointed to any in-service events of relevance, beyond the Veteran's in-service herbicide exposure.  The Board acknowledges that in a May 2014 Notice of Disagreement with respect to a claim not currently before the Board (for entitlement to service connection for cause of the Veteran's death) it was stated that "[n]o recognition was given...to the evidence of direct causation raised in the compensation claim."  It is not entirely clear from this statement what evidence was being referenced but, as noted, the Veteran's in-service herbicide exposure is the only in-service event that was referenced by the Veteran and appellant.    
 
In this regard, the Board notes that the National Academy of Sciences (NAS) concluded in 2012 that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic and digestive disorders   See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  This study is directly relevant to the claim on appeal and weighs against any nexus in this case.  While VA has not sought a medical opinion as to the issue of whether the Veteran's ulcerative colitis and cirrhosis were related to in-service herbicide exposure, the Board finds that the NAS conclusion is significant probative evidence indicating that there is not an association between herbicide exposure and the Veteran's ulcerative colitis and cirrhosis.  Overall, the evidence does not indicate that the Veteran's ulcerative colitis and cirrhosis are related to his in-service herbicide exposure.  In conclusion, as the Veteran's STRs were silent as to any stomach or liver disabilities and the Veteran and appellant have pointed to no other in-service event beyond herbicide exposure, which the Board has concluded the evidence does not indicate that the Veteran's ulcerative colitis and cirrhosis are related to, entitlement to service connection is not warranted on a direct basis.

With respect to the presumption regarding chronic diseases, while cirrhosis is listed as a chronic disease, there is no indication that cirrhosis manifested during service or within one year of the Veteran's separation from service in October 1983.  In this regard, the evidence of record does not indicate the date of onset of the Veteran's cirrhosis and the February 2009 treatment note from Dr. R.O. appears to be the earliest reference of record to such condition.  Moreover, regarding continuity of symptomatology, such requires that the chronic disease manifest in service, which has not been shown by the evidence of record.  In conclusion, therefore, entitlement to service connection for cirrhosis is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.  The Board also notes that the presumption regarding chronic diseases is limited to those diseases specifically listed in 38 C.F.R. § 3.309(a) (2015) and because ulcerative colitis is not listed therein, this presumption is not applicable to this issue.  See Walker v. Shinseki, 708 F.3d 1331 (2013).  

In addition, the Board acknowledges the Veteran's lay statements and contention that his ulcerative colitis and cirrhosis was related to his in-service herbicide exposure.  The Veteran worked as a pharmacist and therefore presumably had some level of medical training.  See Death Certificate.  It is not clear if this training was sufficient to afford him the competency to address the etiological question of whether his ulcerative colitis and cirrhosis were attributable to his in-service herbicide exposure.  In any event, to the extent that the Veteran was competent, the Board finds the NAS conclusion discussed above, which was based on review of various medical studies, to be more probative as to the etiological issue of whether the Veteran's ulcerative colitis and cirrhosis were related to his in-service herbicide exposure than the Veteran's general contention that did not include a rationale.  

The Board notes that the Veteran was not afforded a VA examination and no VA opinion was obtained regarding the ulcerative colitis and cirrhosis claims, but concludes that such is not necessary.  The circumstances under which VA has a duty to provide a VA examination or obtain a VA opinion were noted above.  As discussed, while there was competent evidence of a current disability and evidence of an in-service event (in the form of herbicide exposure), the remaining two McLendon elements are not present, as the evidence of record does not contains an indication that the current disabilities (ulcerative colitis and cirrhosis) may be associated with the Veteran's service and there is not a lack of sufficient medical evidence to make a decision on the claims.  

Beyond the Veteran's lay statements attributing his ulcerative colitis and cirrhosis to herbicide exposure, there is no evidence indicating that such disabilities may be associated with herbicide exposure.  As discussed above, evidence from Dr. R.O. addressed whether sclerosing cholangitis was related to herbicide exposure and to the Veteran's service, but did not address whether ulcerative colitis or cirrhosis were related to the Veteran's service, to include as due to herbicide exposure.  In addition, at the Board hearing, the appellant provided testimony, discussed above, that Dr. R.O. "therefore had told [the Veteran] that he believed that it -- well, there was a connection" and that  Dr. R.O. "said you have no family history...there's no reason for me not to believe that there is a link, which every doctor he'd ever seen had told him that because he had neuropathy 12 years before he died" and that the Veteran "was handicapped just all of a sudden and he went to Washington University to a, uh, leg specialist there, foot neuropathy, and they also told him that this could be Agent Orange, but they have no guarantee of that."  The testimony referenced neuropathy and provided information regarding whether that condition was related to the Veteran's service, to include as due to herbicide exposure.  Based on the preceding evidence, as discussed below, the Board is remanding the sclerosing cholangitis and peripheral neuropathy claims for a VA opinion, as the evidence of record contains an indication that these disabilities may be associated with service and there is not sufficient medical evidence to make a decision on the claims.  While the appellant is competent to report what a doctor may have stated, the appellant's statements at the Board hearing, however, do not indicate that a doctor related the Veteran's ulcerative colitis or cirrhosis to his active service, to include as due to herbicide exposure.   

To the extent that the Veteran was competent (through his work as a pharmacist and any related medical training) to address the etiological question of whether his ulcerative colitis and cirrhosis were attributable to in-service herbicide exposure, his lay statements attributing his ulcerative colitis and cirrhosis to in-service herbicide exposure could be considered an indication that the current disabilities (ulcerative colitis and cirrhosis) may be associated with his service in accordance with McLendon.  However, there is not a lack of sufficient medical evidence to make a decision on the claims, which is the final McLendon element, because as outlined above, the Board has found the NAS conclusion discussed above to be probative as to the etiological issue of whether the Veteran's ulcerative colitis and cirrhosis were related to his in-service herbicide exposure.  The NAS concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and gastrointestinal, metabolic and digestive disorders and on the basis of this conclusion, the Board finds that there is not a lack of sufficient medical evidence to make a decision on the ulcerative colitis and cirrhosis claims.  As such, the Board concludes that no VA opinion is necessary with respect to these claims.  

In summary, the Board finds that the Veteran's ulcerative colitis was not related to service, to include herbicide exposure, and that cirrhosis first manifested more than one year after service and was not related to service, to include herbicide exposure.  As such, the criteria for entitlement to service connection for ulcerative colitis and cirrhosis have not been met and to this extent the appellant's claims therefore must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  The Board acknowledges that the February 2013 VA Form 9 stated that the AOJ "failed to give claimant the benefit of the doubt."  Based on the preceding discussion, the Board concludes that the preponderance of the evidence is against the appellant's claims and therefore the benefit of the doubt rule is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for ulcerative colitis is denied.

Entitlement to service connection for cirrhosis is denied.  


REMAND

The evidence of record indicates that the Veteran was diagnosed with sclerosing cholangitis and neuropathy.  For example, a February 2009 treatment note from Dr. R.O. referenced sclerosing cholangitis and a March 2008 private treatment note from Dr. A.P. referenced "a long-standing history of sensory motor polyneuropathy."  As noted above, the Veteran served in Vietnam and therefore his exposure to herbicides is presumed.

A February 2009 treatment note from Dr. R.O stated that the Veteran "will call me if he has problems associated with cholangitis clinically in the interim.  There is a distinct possibility that this is a service-connected issue, since he handled Agent Orange and had exposure in Vietnam; I will do a medline review of same."  A November 2010 document from Dr. R.O. referenced sclerosing cholangitis and included a check mark next to a paragraph that stated that "[o]ne cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic" and "[i]t is my opinion that this condition could have as likely as not been caused or aggravated by the [V]eteran's active duty service time."  The Board notes that both documents are speculative in nature (demonstrated through the language "a distinct possibility" and "this condition could have") and did not contain a rationale or explanation in support of the conclusions offered.  In any event, based on the evidence of a diagnosis of sclerosing cholangitis, in-service herbicide exposure and the documents from Dr. R.O., the Board concludes that the evidence of record contains an indication that the current disability (sclerosing cholangitis) may be associated with service and that there is not sufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, the Board concludes that remand is required for a VA opinion, as outlined further in the remand directives below.

With respect to the neuropathy claim, at the Board hearing, the appellant provided testimony that Dr. R.O. "said you have no family history...there's no reason for me not to believe that there is a link, which every doctor he'd ever seen had told him that because he had neuropathy 12 years before he died" and that the Veteran "was handicapped just all of a sudden and he went to Washington University to a, uh, leg specialist there, foot neuropathy, and they also told him that this could be Agent Orange, but they have no guarantee of that."  The Board notes that the appellant is competent to report what a doctor stated and her testimony indicates, essentially, that doctors had told the Veteran that his neuropathy was related to his active service, to include herbicide exposure.  Based on the evidence of a diagnosis of neuropathy, in-service herbicide exposure and the appellant's testimony at the Board hearing, the Board concludes that the evidence of record contains an indication that the current disability (neuropathy) may be associated with service and that there is not sufficient medical evidence to make a decision on the claim.  As such, pursuant to McLendon, the Board concludes that remand is required for a VA opinion, as outlined further in the remand directives below.
   
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain a VA opinion with respect to the sclerosing cholangitis claim.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that sclerosing cholangitis had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.

While review of the entire claims folder is required, attention is invited to the February 2009 treatment note from Dr. R.O. and the November 2010 document from Dr. R.O. (both discussed further above in the body of the remand), which related the Veteran's sclerosing cholangitis to his active service, to include herbicide exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

2.  Obtain a VA opinion with respect to the peripheral neuropathy claim.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any neuropathy of the bilateral lower extremities had its onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.
While review of the entire claims folder is required, attention is invited to the appellant's testimony at the January 2016 Board hearing (discussed above in the body of the remand), in which the appellant reported, essentially, that doctors had told the Veteran that his neuropathy was related to his active service, to include herbicide exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


